Title: Thomas Jefferson to Martha Jefferson Randolph, 14 August 1818
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            My dear Daughter
            Warmsprings
Aug. 14. 18.
          
          I wrote to you  by our last mail of the 8th having been now here a week & continued to bathe 3 times a day, a quarter of an hour at a time, I continue well, as I was when I came. having no symptom to judge by at what time I may presume the seeds of my rheumatism eradicated, and desirous to prevent the necessity of ever coming here a 2d time, I believe I shall yeild to the general advice of a three weeks course. but so dull a place, and so distressing an ennui I never before knew. I have visited the rock on the high mountain, the hotsprings, and yesterday the falling spring, 15. miles from here; so that there remains no other excursion to enliven the two remaining weeks. we are at present about 30, & at the Hotsprings 20. yesterday we were reduced to a single lady (miss Allstone) but there came in 4. more in the evening. mrs Egglestone (Matilda Maury that was) left us yesterday for the Hotsprings, obliged to be carried to the bath in a chair, being unable to walk. the 2. Colo Coles came in last night, & John Harris the night before. yesterday too Genl Brackenridge left us, who had accompanied me from the Rockfish gap, and who has been my guide and guardian & fellow-lodger in the same cabin. we were constantly together, and I feel his loss most sensibly. he tells me you were at his house (in the neighborhood of Fincastle) on your tramontane excursion. I have contracted more intimacy with Colo Allstone than with any other now remaining. he is father of the mr Allstone who married Burr’s daughter. the whole of the line of springs seems deserted now for the white Sulphur, where they have 150. persons, and all latter-comers are obliged to go into the neighborhood for lodging. I believe in fact that that spring with the Hot & Warm, are those of the first merit. the sweet springs retain esteem, but in limited cases. affectionate remembrance to all the family and to yourself devoted love.
          
            Th: Jefferson
          
        